Citation Nr: 9921988	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from May 1955 to March 1959.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In March 1998, the veteran testified before the 
undersigned Member of the Board at a hearing at the RO.  In 
August 1998, the Board remanded the case to the RO because 
subsequent to the hearing the veteran submitted evidence 
directly to the Board without waiving his right to have it 
initially considered by the RO.  The case has now been 
returned to the Board for further appellate consideration.  

In a rating decision dated in April 1999, the RO denied 
service connection for tinnitus.  In May 1999, after the RO 
returned the case to the Board, the Board received a letter 
from the veteran in which he expressed disagreement with the 
denial of service connection for tinnitus.  The RO has not 
had an opportunity to issue a statement of the case in 
response to the veteran's notice of disagreement.  Therefore, 
this matter is referred to the RO for appropriate action.  


FINDING OF FACT

The claim for service connection for bilateral defective 
hearing is not plausible.  


CONCLUSION OF LAW

The claim for service connection for bilateral defective 
hearing is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service incurrence of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease initially diagnosed after service 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
a medical diagnosis of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
A claim also may be well grounded if the condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  

At his service enlistment examination in April 1955, on 
whispered voice testing the veteran had 15/15 hearing in both 
ears, and on spoken voice testing he had 30/15 hearing in 
both ears.  His service medical records include no complaint, 
finding or diagnosis related to hearing loss.  At his March 
1959 service discharge examination, on whispered and spoken 
voice testing, the veteran had 15/15 hearing in both ears.  
The veteran has submitted a copy of a Small Arms Proficiency 
Award showing that in October 1955 he qualified as an expert 
with the .45 caliber pistol.  

Post-service evidence includes a disability report from Miles 
D. Neis, D.O., dated in February 1995, in which it was noted 
that the veteran was a retired police officer and laborer.  
The veteran reported he had decreased hearing.  At a VA 
audiological evaluation in June 1996, the noise exposure 
history recorded by the examiner was "R > L since 
military."  On examination, hearing levels for the right ear 
were recorded as 35, 20, 45, 65 and 65 decibels for 
frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  For the left ear, hearing levels were recorded 
as 30, 25, 20, 40 and 35 decibels for the same respective 
frequencies.  Speech discrimination scores were 88 percent 
for the right ear and 92 percent for the left ear.  The 
impression was mild to severe sensorineural hearing loss in 
the right ear and mild to moderate sensorineural hearing loss 
in the left ear.  

A Missouri Title XIX (Medicaid) Hearing Aid Program report 
shows that the veteran underwent audiometric testing in 
January 1997.  Hearing levels for the right ear were recorded 
30, 25, 50, 60 and 65 decibels for frequencies 500, 1,000, 
2,000, 3,000 and 4,000 Hertz, respectively.  For the left 
ear, hearing levels were recorded as 30, 30, 25, 50 and 35 
decibels for the same respective frequencies.  Speech 
discrimination using the NU-6 wordlist was 88 percent at 75 
decibels in the right ear and 94 percent at 65 decibels in 
the left ear.  The report included certification by Lorraine 
C. Brown, D.O., dated in February 1997.  She diagnosed the 
veteran as having presbycusis.  

At the March 1998 hearing, the veteran testified that while 
in service he underwent firearms training without hearing 
protection.  He testified that throughout nearly all of his 
service, he was stationed on buoy tenders on rivers in the 
Midwest.  He testified that he was exposed to almost constant 
noise including a six-cylinder GMC diesel engine on a barge, 
air compressors, and ships' engines, whistles and horns, 
which he said were very loud.  He testified that his in-
service duties included clearing brush from river banks, 
which involved using chain saws and hole diggers.  He 
testified that throughout service he was exposed to loud 
noises.  He said that after service he sold insurance for a 
short time and then became a fireman for a year.  He 
testified that after that he was a policeman for 
approximately 24 years.  He testified that the only noise 
exposure in police work was on the firing range, but there he 
wore hearing protectors.  He testified that later he worked 
for a short time doing security work.  The veteran testified 
that the private physician who examined him told him the 
hearing loss was caused by exposure to high noise levels.  He 
also testified that the VA doctor who examined him did not 
say his hearing loss was because of service, but did say that 
the problem was from exposure to high levels of noise on a 
continuous basis.  

In a letter dated in March 1998, Dr. Brown stated she had 
reviewed the veteran's history of noise exposure and it 
appeared that during his military life he was exposed to 
noise levels which could potentially lead to hearing loss.  
She stated that in light of her review of the information 
provided regarding exposure to diesel engines, air 
compressors and small arms firing, which can lead to noise-
induced hearing loss, further evaluation of the veteran was 
perhaps required in order to effectively establish a 
diagnosis.  

In his arguments concerning his claim for service connection 
for tinnitus, the veteran referred to an article written by 
the head of an institute for the deaf in which it was 
reportedly stated that hearing loss could be due to acoustic 
trauma or could be due to noise exposure exceeding a time-
weighted average of 90 decibels regularly over a period of 
years.  

Review of the evidence outlined above shows that the 
veteran's hearing was normal at discharge from service, and 
there is no post-service medical evidence documenting the 
presence of defective hearing prior to 1996.  The VA examiner 
diagnosed the veteran as having bilateral sensorineural 
hearing loss, and the veteran's private physician, Dr. Brown, 
diagnosed presbycusis.  At the March 1998 hearing the veteran 
testified to extensive noise exposure in service.  At that 
time, it was explained to the veteran that to well ground the 
claim he needed to provide a medical opinion supporting his 
contention that his current hearing loss was caused by his 
noise exposure in service.  

Subsequently, the veteran submitted Dr. Brown's March 1998 
letter.  She stated that it appeared that during service the 
veteran was exposed to noise levels that could potentially 
lead to hearing loss.  However, she did not offer any opinion 
as to whether the veteran's current hearing loss was related 
to his noise exposure in service, but rather suggested 
further evaluation of the veteran might be required to 
establish a diagnosis.  This is too vague and speculative to 
establish plausibility of the veteran's claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The veteran's arguments, 
offered in terms of statements written by the head of an 
institute for the deaf, also speak in general terms as to 
causes for hearing loss, and do not provide the medical 
opinion needed to link the veteran's hearing loss to his 
noise exposure in service.  

As to the veteran's testimony that his private physician told 
him his hearing loss was caused by exposure to high noise 
levels and that a VA examiner said his hearing problem was 
from exposure to high levels of noise on a continuous basis, 
in neither case did the veteran testify that he was told his 
noise exposure in service caused his current hearing loss.  
In any event, the Court has held that the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute "medical" evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  The only evidence linking the veteran's 
current hearing loss to service is the theory advanced by the 
veteran himself, including his assertion that presbycusis, 
diagnosed by Dr. Brown, is aggravated by exposure to high 
noise levels.  However, the veteran, as a lay person is not 
competent to provide evidence requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, although the veteran is competent to testify as to 
his symptoms during and after service, he is not competent to 
relate his present condition to those symptoms.  See Savage, 
supra.  Without medical evidence of an etiological link 
between the veteran's military service and his bilateral 
defective hearing, the veteran has not put forth a plausible 
claim, and it must be denied as not well grounded.  

Although the Board has considered and denied the claim on a 
ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim for service 
connection for bilateral defective hearing is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92). 


ORDER

Service connection for bilateral defective hearing is denied.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

